UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
KAREN YADIRA RODRIGUEZ              )
GUTIERREZ and MARIA IRMA            )
GUITIERREZ DURON,                   )
                                    )
            Plaintiffs,             )
                                    )
      v.                            )               Civil Action. No. 18-1958 (PLF)
                                    )
U.S. DEPARTMENT OF                  )
HOMELAND SECURITY, et al.,          )
                                    )
            Defendants.             )
____________________________________)


                                            ORDER

              For the reasons set forth in the Opinion issued this same day, it is hereby

              ORDERED that defendant’s first motion to dismiss [Dkt. No. 69] is DENIED as

moot; it is

              FURTHER ORDERED that defendants’ motion to dismiss the Amended

Complaint [Dkt. No. 75] is GRANTED; it is

              FURTHER ORDERED that the Amended Complaint’s claims against the five

unnamed John Doe defendants are DISMISSED as moot on the Court’s own motion; and it is
               FURTHER ORDERED that this case is DISMISSED. The Clerk of the Court is

directed to remove the case from the docket of this Court.

               This is a final appealable order. See FED. R. APP. P. 4(a).

               SO ORDERED.



                                                             ___________________________
                                                             PAUL L. FRIEDMAN
                                                             United States District Judge

DATE: November 21, 2019




                                                 2